773 So.2d 660 (2000)
Jerome Tore WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D00-1650.
District Court of Appeal of Florida, Fifth District.
December 22, 2000.
James B. Gibson, Public Defender, and Marvin F. Clegg, Assistant Public Defender, Daytona Beach, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Pamela J. Koller, Assistant Attorney General, Daytona Beach, for Appellee.
HARRIS, J.
We affirm Williams' conviction for violation of probation and escape. We find that Williams' probation term was tolled during the period of time that he was incarcerated in Mississippi and therefore the violation was timely filed. See State v. Savage, 589 So.2d 1016 (Fla. 5th DCA 1991). Since Williams was sentenced as a habitual felony offender, we find any errors in his scoresheet harmless. We do remand, however, for the trial court to determine whether proper credit was given against the five-year probation term for the time previously served before violation.
*661 AFFIRMED but REMANDED for reconsideration of credit against term of probation.
THOMPSON, C.J., and PALMER, J., concur.